 

Exhibit 10.81

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE PARENT, QUALIFIES AS AN EXEMPT TRANSACTION UNDER
THE SECURITIES ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.

 

 

EQUINIX, INC.

 

SERIES B CASH TRIGGER WARRANT

 

December 31, 2002

 

Warrant No.

  

CT-2

Date of Initial Issuance:

  

December 31, 2002

 

THIS CERTIFIES THAT for value received, i-STT Investments Pte Ltd, or its
registered assigns (hereinafter called “Warrant Holder”), is entitled to
purchase from Equinix, Inc., a Delaware corporation (“Parent”), at any time
during any Exercise Period (as defined below) until the Expiration Date (as
defined below), the number of shares of common stock, $0.001 par value per
share, of Parent (“Common Stock”) equal to the quotient obtained as of any
Exercise Date (as defined below) by dividing (i) $20 million (“Purchase
Amount”), less any proceeds received by Parent from time to time as a result of
previous exercises under this Warrant, by (ii) the Warrant Price (as defined
below) as of such Exercise Date, at the Warrant Price as of such Exercise Date,
payable as provided herein. The exercise of this Warrant shall be subject to the
provisions, limitations and restrictions herein contained. This Warrant may be
exercised in whole or from time to time in part.

 

Section 1. Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Securities Purchase
Agreement, dated October 2, 2002, by and among Parent, the Guarantors thereto
and the Purchasers named therein (the “Purchase Agreement”). For all purposes of
this Warrant, the following terms shall have the meanings indicated:

 

“Amended and Restated Credit Facility” shall mean the Second Amended and
Restated Credit and Guaranty Agreement, dated as of December 31, 2002, by and
among Equinix Operating Co., Inc., Equinix, Inc. and certain of its
subsidiaries, various lenders, Salomon Smith Barney Inc., and Citicorp USA,
Inc., as the same may be amended or restated from time to time.

 

“Credit Documents” shall have the meaning ascribed to such term in the Amended
and Restated Credit Facility.

 

“CTW Holders” is defined in Section 2.2(c) of this Warrant.

 

“Common Stock” is defined in the preamble of this Warrant.

 

“Cure Date” shall mean 5:00 p.m. Pacific Time on the fifth business day after
Parent provides the Warrant Holder with written notice of a Trigger Event.

 



--------------------------------------------------------------------------------

 

“Exercise Date” is defined in Section 2.3 of this Warrant.

 

“Exercise Period” shall mean that period of time beginning on any Trigger Date
and ending on any related Cure Date.

 

“Expiration Date” shall mean the date on which all of Parent’s obligations under
the Amended and Restated Credit Facility are satisfied in full.

 

“Loan” shall have the meaning ascribed to such term in the Amended and Restated
Credit Facility.

 

“Parent” is defined in the preamble of this Warrant.

 

“Percentage Interest” shall mean the Purchase Amount of the Warrant Holder as a
fraction of the Purchase Amount of all holders of Series A and B Cash Trigger
Warrants in the aggregate.

 

“Purchase Amount” is defined in the preamble of this Warrant.

 

“Series A and B Cash Trigger Warrants” shall mean this Warrant and all similar
warrants denominated Series A Cash Trigger Warrants or Series B Cash Trigger
Warrants issued substantially concurrently with this Warrant.

 

“Trigger Date” shall mean the date on which (i) Parent fails to pay when due any
installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory payment or
otherwise or any interest on any Loan or any fee or any other amount due under
any of the Credit Documents, provided that at such time Parent does not have
sufficient cash or cash equivalents to make such payments, or (ii) Parent
defaults in its performance under the covenants set forth in Sections 6.6 or
6.7(e) of the Amended and Restated Credit Facility.

 

“Trigger Event” shall mean either of the events referenced in clauses (i) and
(ii) of the definition of “Trigger Date.”

 

“Under-Subscribed Shares” is defined in Section 2.2(c) of this Warrant.

 

“Warrants” shall mean this Cash Trigger Warrant and any other Cash Trigger
Warrant or Cash Trigger Warrants issued to the original holder of any Cash
Trigger Warrant or issued to any transferees of such original holder or
subsequent holder.

 

“Warrant Holder” is defined in the preamble of this Warrant.

 

“Warrant Price” shall mean the per share price that is the product obtained by
multiplying (x) the Current Market Value as of the Exercise Date and (y) 0.90.

 

“Warrant Shares” shall mean shares of Common Stock, subject to adjustment or
change as herein provided, purchased or purchasable by Warrant Holder upon the
exercise hereof.

 

Section 2. Exercise of Warrant.

 

2.1 Regulatory Approvals. This Warrant shall not be exercisable until Warrant
Holder has obtained all authorizations, consents, orders and approvals required
by law, statute, rule, regulation or under any court order or governmental
authority as a condition of such exercise, including without

 

- 2 -



--------------------------------------------------------------------------------

 

limitation, termination of the waiting period under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 (the “HSR Act”), if applicable. Parent will
cooperate with Warrant Holder in preparation of all required filings and will
otherwise take all actions reasonably necessary to enable Warrant Holder to
obtain all required authorizations, consents, orders and approvals with respect
to exercise of the Warrant. If an exercise under this Warrant will require
Warrant Holder to make a filing under the HSR Act, Warrant Holder may elect to
exercise this Warrant for shares of Series A-1 Convertible Preferred Stock of
Parent.

 

2.2 Exercise Amount.

 

(a) During any given Exercise Period for which the Trigger Event is clause (i)
of the definition of Trigger Date:

 

(i) the minimum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (a) the Percentage Interest and (b) the
quotient obtained by dividing (x) $5 million by (y) the Warrant Price as of such
Exercise Date; and

 

(ii) the maximum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (a) the Percentage Interest, and (b) the
quotient obtained as of the Exercise Date by dividing (x) the sum of (A) the
amount of any past due principal or interest payment on any Loan, and (B) US$5
million, by (y) the Warrant Price as of such Exercise Date.

 

(b) During any given Exercise Period for which the Trigger Event is clause (ii)
of the definition of Trigger Date:

 

(i) the minimum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (a) the Percentage Interest and (b) the
quotient obtained by dividing (x) $5 million by (y) the Warrant Price as of such
Exercise Date; and

 

(ii) the maximum number of shares Warrant Holder shall be entitled to purchase
shall be equal to the product of (a) the Percentage Interest, and (b) the
quotient obtained as of the Exercise Date by dividing (x) the sum of (A) the
amount by which the required minimum cash and cash equivalents for the
applicable month, as set forth on Schedules 6.6 and 6.7(e) of the Amended and
Restated Credit Facility exceeds Parent’s actual cash and cash equivalents
balance, but for an exercise under this Warrant during the Exercise Period, as
of the Exercise Date, and (B) US$5 million, by (y) the Warrant Price as of such
Exercise Date.

 

(c) Notwithstanding anything to the contrary in this Section 2.2, in the event
that during any Exercise Period the amount of shares obtained by the
calculations in clause (b) of Section 2.2(a)(ii) or clause (b) of Section
2.2(b)(ii), as applicable, exceeds the number of shares for which all holders of
Series A and B Cash Trigger Warrants (“CTW Holders”) tendered Notice of Exercise
(in the form attached hereto as Exhibit A) for such Exercise Period (the
“Under-Subscribed Shares”), then Warrant Holder may purchase any and all
Under-Subscribed Shares if Warrant Holder has tendered a Notice of Additional
Exercise (in the form attached hereto as Exhibit D). If the number of shares for
which CTW Holders tender Notice of Additional Exercise exceeds the amount of
Under-Subscribed Shares, then the Under-Subscribed Shares shall be allocated pro
rata (based on each such CTW Holder’s relative Purchase Amount) among such CTW
Holders, including Warrant Holder.

 

2.3 Procedure for Exercise of Warrant. Parent shall promptly provide the Warrant
Holder with written notice of a Trigger Event, and in no event later than the
second Business Day following the

 

- 3 -



--------------------------------------------------------------------------------

 

Trigger Event. At any time during the Exercise Window, the purchase rights
represented by this Warrant are exercisable by the Warrant Holder in whole or in
part (but not as to any fractional share of Common Stock) at any time (the
“Exercise Date”) before the close of business on the Expiration Date by delivery
to Parent at its office referred to in Section 9 hereof: (i) the Notice of
Exercise in the form of Exhibit A attached hereto, (ii) cash, certified or
official bank check payable to the order of Parent, or wire transfer of funds to
Parent’s account. This Warrant shall be exercised by the Warrant Holder by the
surrender of this Warrant to Parent at any time during usual business hours at
Parent’s principal place of business, accompanied by written notice,
substantially in the form of Exhibit A attached hereto, that the Warrant Holder
elects to exercise all or a portion of this Warrant and specifying the name or
names (with address) in which a certificate or certificates for shares of Common
Stock are to be issued and (if so required by Parent) by a written instrument or
instruments of transfer in form reasonably satisfactory to Parent duly executed
by the Warrant Holder or its duly authorized attorney. Upon exercise of this
Warrant, Parent shall deliver to Warrant Holder the certificate or certificates
for the shares of Common Stock so purchased within the number of days specified
in Rule 15c6-1 under the Exchange Act with respect to open market purchases,
provided that immediately prior to the close of business on the Exercise Date,
the exercising Warrant Holder shall be deemed to be the holder of record of the
shares of Common Stock, as applicable, issuable upon exercise of this Warrant,
notwithstanding that the share register of Parent shall then be closed or that
certificates representing such Common Stock shall not then be actually delivered
to such Person. Immediately prior to the close of business on the Exercise Date,
all rights with respect to this Warrant so exercised, including the rights, if
any, to receive notices, will terminate (in the case of a partial exercise, to
the extent of the portion of this Warrant so exercised), except only the rights
of the Warrant Holder to (i) receive certificates for the number of shares of
Common Stock, into which this Warrant has been exercised; and (ii) exercise the
rights to which the Warrant Holder is entitled as a holder of Common Stock.

 

2.4 Transfer Restriction Legend. Each certificate for Warrant Shares shall bear
the following legend (and any additional legend required by (i) any applicable
state securities laws and (ii) any securities exchange upon which such Warrant
Shares may, at the time of such exercise, be listed) on the face thereof unless
at the time of exercise such Warrant Shares shall be registered under the
Securities Act:

 

‘THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT.”

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution under a registration statement of the securities
represented thereby) shall also bear such legend unless, in the opinion of
counsel for Warrant Holder thereof (which counsel shall be reasonably
satisfactory to Parent) the securities represented thereby are not, at such
time, required by law to bear such legend.

 

2.5 Preferred Stock Election. Warrant Holder may elect to exercise this Warrant
for Series A Convertible Preferred Stock of Parent in lieu of Common Stock.

 

Section 3. Covenants as to Common Stock. Parent covenants and agrees that all
shares of Common Stock that may be issued upon the exercise of the rights
represented by this Warrant shall, upon issuance, be validly issued, fully-paid
and nonassessable, and free from all taxes, liens and charges with respect to
the issue thereof and not issued in violation of any preemptive rights. Parent
further covenants and agrees that it shall pay when due and payable any and all
federal and state taxes which may be payable in respect of the issue of this
Warrant or any Common Stock or certificates therefor issuable upon the exercise
of

 

- 4 -



--------------------------------------------------------------------------------

 

this Warrant. Parent further covenants and agrees that Parent shall at all times
have authorized and reserved, free from preemptive rights, a sufficient number
of shares of Common Stock to provide for the exercise of the rights represented
by this Warrant. Parent further covenants and agrees that if any shares of
capital stock to be reserved for the purpose of the issuance of shares upon the
exercise of this Warrant require registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued or delivered upon exercise, then Parent shall in good faith and
as expeditiously as possible endeavor to secure such registration or approval,
as the case may be. If and so long as the Common Stock issuable upon conversion
of this Warrant is listed on any national securities exchange, Parent shall, if
permitted by the rules of such exchange, list and keep listed on such exchange,
upon official notice of issuance, all shares of such Common Stock issuable upon
conversion of this Warrant.

 

Section 4. Adjustments

 

(a) If Parent proposes a Fundamental Transaction, as a condition to consummating
any such transaction the Surviving Person shall assume the obligations under the
Warrants and issue to each Warrant Holder an assumption agreement. The
assumption agreement shall provide (i) that the Warrant Holder may exercise the
Warrant for the kind and amount of securities, cash or other assets which such
holder would have received immediately after the Fundamental Transaction if such
holder had exercised such Warrant immediately before the effective date of the
transaction, assuming (to the extent applicable) that such holder (A) was not a
constituent person or an affiliate of a constituent person to such transaction,
(B) made no election with respect thereto, and (C) was treated alike with the
plurality of non-electing holders, and (ii) that the Surviving Person shall
succeed to and be substituted to every obligation of Parent in respect of this
Warrant. The assumption agreement shall provide for adjustments which shall be
as nearly equivalent as may be practicable to the adjustments provided for in
this Section 4. The Surviving Person shall mail to Warrant Holder a notice
briefly describing the assumption agreement. If the issuer of securities
deliverable upon exercise of Warrants is an affiliate of the Surviving Person,
that issuer shall join in such assumption agreement.

 

(b) Parent shall at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued Common Stock, or shares of Common
Stock held in the treasury of Parent, for the issuance upon exercise of this
Warrant and payment of the exercise price, the full number of shares of Common
Stock then deliverable upon the exercise of the entire Warrant, and the shares
so deliverable shall be fully paid and nonassessable and free from all liens and
security interests.

 

(c) Parent will not be required to issue fractional shares upon exercise of this
Warrant or distribute share certificates that evidence fractional shares. In
lieu of fractional shares, there shall be paid to the Warrant Holder an amount
in cash equal to the same fraction of the Current Market Value, per share of
Common Stock on the Business Day preceding the Exercise Date. Such payments will
be made by check.

 

(d) If at any time Parent grants, Distribution Rights or, without duplication,
makes any Distribution on the Capital Stock, then Parent shall grant, issue,
sell or make to each Warrant Holder, the aggregate Distribution Rights or
Distribution, as the case may be, which such Warrant Holder would have acquired
if such Warrant Holder had held the maximum number of shares acquirable upon
complete exercise of this Warrant immediately before the record date for the
grant, issuance or sale of such Distribution Rights or Distribution, as the case
may be, or, if there is no such record date, the date as of which the record
holders of Capital Stock are to be determined for the grant, issue or sale of
such Distribution Rights or Distribution, as the case may be.

 

- 5 -



--------------------------------------------------------------------------------

 

Section 5. Ownership.

 

5.1 Ownership of Warrant. Parent may deem and treat the person in whose name
this Warrant is registered as the holder and owner hereof (notwithstanding any
notations of ownership or writing hereon made by anyone other than Parent) for
all purposes and shall not be affected by any notice to the contrary until
presentation of this Warrant for registration of transfer as provided in this
Section 5.

 

5.2 Transfer and Replacement. This Warrant and all rights hereunder are
transferable in whole or in part upon the books of Parent by Warrant Holder
hereof in person or by duly authorized attorney, and a new Warrant or Warrants,
of the same tenor as this Warrant but registered in the name of the transferee
or transferees (and in the name of Warrant Holder, if a partial transfer is
effected) shall be made and delivered by Parent upon surrender of this Warrant
duly endorsed, at the office of Parent referred to in Section 9 hereof, together
with a properly executed Assignment (in the form of Exhibit B or Exhibit C
hereto, as the case may be). Upon receipt by Parent of evidence reasonably
satisfactory to it of the loss, theft or destruction, and, in such case, of
indemnity or security reasonably satisfactory to it, and upon surrender of this
Warrant if mutilated, Parent shall make and deliver a new Warrant of like tenor,
in lieu of this Warrant; provided that if the Warrant Holder hereof is an
instrumentality of a state or local government or an institutional holder or a
nominee for such an instrumentality or institutional holder an irrevocable
agreement of indemnity by such Warrant Holder shall be sufficient for all
purposes of this Section 5, and no evidence of loss or theft or destruction
shall be necessary. This Warrant shall be promptly cancelled by Parent upon the
surrender hereof in connection with any transfer or replacement. Except as
otherwise provided above, in the case of the loss, theft or destruction of a
Warrant, Parent shall pay all expenses, taxes and other charges payable in
connection with any transfer or replacement of this Warrant, other than stock
transfer taxes (if any) payable in connection with a transfer of this Warrant,
which shall be payable by Warrant Holder. Warrant Holder shall not transfer this
Warrant and the rights hereunder except in compliance with federal and state
securities laws.

 

Section 6. Notice of Dissolution or Liquidation. In case of any distribution of
the assets of Parent in dissolution or liquidation (except under circumstances
when Section 4(c) shall be applicable), Parent shall give notice thereof to
Warrant Holder hereof and shall make no distribution to stockholders until the
expiration of thirty days from the date of mailing of the aforesaid notice and,
in any case, Warrant Holder hereof may exercise this Warrant within thirty days
from the date of the giving of such notice, and all rights herein granted not so
exercised within such thirty-day period shall thereafter become null and void.

 

Section 7. Notice of Dividends. If the Board of Directors of Parent shall
declare any dividend or other distribution on its Common Stock except by way of
a stock dividend payable in shares of its Common Stock, Parent shall mail notice
thereof to Warrant Holder hereof not less than thirty days prior to the record
date fixed for determining stockholders entitled to participate in such dividend
or other distribution, and Warrant Holder hereof shall not participate in such
dividend or other distribution unless this Warrant is exercised prior to such
record date. The provisions of this Section 7 shall not apply to distributions
made in connection with transactions covered by Section 4.

 

Section 8. Notices. Any notice or other document required or permitted to be
given or delivered to Warrant Holder shall be delivered at, or sent by certified
or registered mail to, Warrant Holder at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished to
Parent in writing by Warrant Holder. Any notice or other document required or
permitted to be given or delivered to Parent shall be delivered at, or sent by
certified or registered mail to, Parent at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished in
writing to Warrant Holder by Parent. Any notice so addressed and mailed by
registered or certified mail shall be deemed to be given when so mailed. Any
notice so addressed and otherwise delivered shall be deemed to be given when
actually received by the addressee.

 

 

- 6 -



--------------------------------------------------------------------------------

 

Section 9. No Rights as Stockholder; Limitation of Liability. This Warrant shall
not entitle Warrant Holder to any of the rights of a stockholder of Parent
except upon exercise in accordance with the terms hereof. No provision hereof,
in the absence of affirmative action by Warrant Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of
Warrant Holder, shall give rise to any liability of Warrant Holder for the
Warrant Price hereunder or as a stockholder of Parent, whether such liability is
asserted by Parent or by creditors of Parent.

 

Section 10. Governing Law; Arbitration. This Warrant and the rights and
obligations of the parties under this Warrant shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York). Each of Parent and the Warrant Holder agree that any dispute,
controversies or claims (whether in contract, tort or otherwise) arising out of,
related to or otherwise by virtue of this Warrant, breach of this Warrant or the
transactions contemplated hereby shall be finally settled by arbitration (which
shall be the exclusive forum for dispute resolution) as provided in Section
11.10 of the Purchase Agreement.

 

Section 11. Amendments. This Warrant and any provision hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by both
parties (or any respective successor in interest thereof). The headings in this
Warrant are for purposes of reference only and shall not affect the meaning or
construction of any of the provisions hereof.

 

- 7 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Parent has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.

 

EQUINIX, INC.

By:

 

/s/    PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Name: Peter Van Camp

Title: Chief Executive Officer

 

- 8 -



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF NOTICE OF EXERCISE

 

[To be signed only upon exercise of the Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THE ATTACHED WARRANT

 

The undersigned hereby exercises the right to purchase                     
shares of Common Stock which the undersigned is entitled to purchase by the
terms of the attached Warrant according to the conditions thereof, and herewith
makes payment of $                     therefor in cash, certified or official
bank check or wire transfer of funds.

 

All shares to be issued pursuant hereto shall be issued in the name of and the
initial address of such person to be entered on the books of Equinix, Inc., a
Delaware corporation, shall be:

 

The shares are to be issued in certificates of the following denominations:

 

--------------------------------------------------------------------------------

     

By:

 

--------------------------------------------------------------------------------

   

Name

Title:

 

Dated:

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF ASSIGNMENT

(ENTIRE)

 

[To be signed only upon transfer of entire Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                      hereby sells, assigns and transfers unto
                     all rights of the undersigned under and pursuant to the
attached Warrant, and the undersigned does hereby irrevocably constitute and
appoint                      Attorney to transfer said Warrant on the books of
Equinix, Inc., a Delaware corporation, with full power of substitution.

 

i-STT Investments Pte Ltd

By:

 

--------------------------------------------------------------------------------

   

Name

Title:

 

Dated:

 

--------------------------------------------------------------------------------

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 



--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF ASSIGNMENT

(PARTIAL)

 

[To be signed only upon partial transfer of Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                      hereby sells, assigns and transfers unto
                     (i) the rights of the undersigned to purchase             
shares of Common Stock under and pursuant to the attached Warrant, and (ii) on a
non-exclusive basis, all other rights of the undersigned under and pursuant to
the attached Warrant, it being understood that the undersigned shall retain,
severally (and not jointly) with the transferee(s) named herein, all rights
assigned on such non-exclusive basis. The undersigned does hereby irrevocably
constitute and appoint                      Attorney to transfer said Warrant on
the books of Equinix, Inc., a Delaware corporation, with full power of
substitution.

 

i-STT Investments Pte Ltd

By:

 

--------------------------------------------------------------------------------

   

Name

Title:

 

Dated:

 

--------------------------------------------------------------------------------

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 



--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF NOTICE OF ADDITIONAL EXERCISE

 

TO BE EXECUTED BY THE REGISTERED HOLDER

 

The undersigned hereby gives notice to Parent of its commitment to purchase up
to                      Under-Subscribed Shares by the terms of the attached
Warrant according to the conditions thereof.

 

--------------------------------------------------------------------------------

     

By:

 

--------------------------------------------------------------------------------

   

Name

Title:

 

Dated:

 

--------------------------------------------------------------------------------

 